DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendments filed 4/15/2021. The amendments have overcome the previously presented drawing objections, specification objections, and 112(b) rejections presented in the Office Action of 11/17/20. 

Applicant's arguments filed 4/15/2021 have been fully considered but they are not persuasive. The claims in question were previously rejected over Krueger (US 20040216921 A1). 
	Applicant contends that the newly recited limitation is not taught by Krueger. The examiner respectfully disagrees. The new limitation is taught by Krueger as discussed in greater depth in the rejection below. However, in brief, the examiner contends that Krueger teaches the recited limitation under a broad, yet reasonable, interpretation of the claim. Specifically, the examiner has noted that rotation of the mandrel is taught as impacting the rate of penetration and consequently the longitudinal position of the tool(s) on the drill string within a well (Para 0038). This is taught as changing or otherwise being altered by Krueger (e.g. Para 0045). Necessarily, by virtue of drilling to a further depth which results from changing the rotational speed of the mandrel, the location of the recited pad’s engagement with the well will similarly ‘be altered’. The . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 33 recites, “a single extensible, mandrel-driven dynamic pad”. However, parent claim 1 recites “an extensible, mandrel-drive dynamic pad”. It is unclear if the newly recited “single extensible, mandrel-driven dynamic pad” is the same pad or different pad from that recited in the parent claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 4-5, 27-29, and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krueger (US 20040216921 A1).

Regarding claim 4, Krueger teaches a method comprising: 
configuring a bent housing of a directional drilling assembly (Fig 4A, Para 0048, BHA 420 is allowed to bend as described and shown. The BHA has a housing as shown) to include an extensible, mandrel-driven dynamic pad, the dynamic pad having an extended length capable of engaging a wall of a rotary-drilled well (Fig 4A, Abstract the BHA has ribs “each rib being independently radially extendable”, as broadly understood, the rib/pad can be construed as mandrel driven as the mandrel/tool body is used to drive the rib into the borehole); 
drilling in a slide mode or a rotary mode with the directional drilling assembly until a chosen path is achieved (Para 0018, the device is a device for drilling wellbore with “rotary power” being supplied to the bit necessarily in drilling in the desired pathway a rotary drilling is performed until a chosen path is achieved and potentially beyond said path being achieved. The claim does not require any cessation of drilling); and 
(Para 0018, drilling occurs with rotary power supplied to the bit; Para 0032 “ribs 132 that are independently controlled to exert desired force on the wellbore inside and thus the drill bit 150 during drilling of the borehole”) and supplying a restoration force to the directional drilling assembly when the directional drilling assembly is biased by a deviation bias (Para 0032, while drilling the ribs/pads “exert desired force on the wellbore”; Para 0043 the ribs are adjusted to force the “the drill bit to drill along the curved section 16”, this adjustment which is required to change the direction of the bit overcomes the bias of the bit within the wellbore from the tubular rigidity and other forces which biases the drilling assembly away from its intended path); and 
altering an operating parameter (Para 0045, a parameter such as drill string rotation may be altered) to alter a cycle or a location of the engagement of the dynamic pad with the wall of the rotary-drilled well (Para 0045, the mandrel string rotation may be altered; Para 0038, the rpm increases the rate of penetration of the drilling assembly and thus the depth of the tools in the well and consequently a location of engagement of the components of the drilling system e.g. the dynamic pad), wherein the operating parameter is a rotary speed of the mandrel or a flow rate of the directional drilling assembly (Para 0045, in ceasing rotation, the rotary speed of the tool mandrel would be at least decreased), and wherein the location of engagement between the dynamic pad and the wall of the rotary-drilled well is based on the rotary speed, the flow rate, or combinations thereof (Para 0038, the rpm increases the rate of penetration of the drilling assembly and thus the depth of the tools in the well and consequently a location of engagement of the components of the drilling system e.g. the dynamic pad. The examiner notes that the claim does not preclude this location from being along the longitudinal axis of the bore and a result of changing in depth of the tool resulting from drilling the well. While applicant may intend the recited “the location” to refer to a circumferential location along the same longitudinal position, if this is the case, it remains unrecited. The claims are examined under the broadest reasonable interpretation).   

Regarding claim 5, Krueger further teaches employing a measurement assembly to verify course holding of the directional drilling assembly during drilling (Para 0041 there are sensors such as an inclination sensor, “The controller 230 determines from the inclination sensor measurements if the drill string 387 has deviated from the true vertical.”).  

Regarding claim 27, Krueger further teaches wherein the directional drilling assembly includes multiple of the extensible, mandrel-driven dynamic pads, wherein each dynamic pad is positioned within a separate recess formed in a distal segment of the bent housing (Fig 2, Abstract there are “ribs” “with each rib being independently radially extendable”, as seen in the Figure, each rib is located on a separate recess on the housing; as broadly understood, the rib/pad can be construed as mandrel driven as the mandrel/tool body is used to drive the rib into the borehole).  

Regarding claim 28, Krueger further teaches wherein each dynamic pad independently moves from a retracted position to an extended position to produce a separate restorative force (Fig 2, Abstract there are “ribs” “with each rib being independently radially extendable”).  

Regarding claim 29, Krueger further teaches wherein the restoration force is sufficient to counter the deviation bias, thereby causing the directional drilling assembly to return to the chosen path (Para 0043, the controller monitors the sensor(s) to adjust or manipulate the ribs, this adjustment results in an improved response to the deviation bias to get the drilling assembly back on track).  

Regarding claim 33, Krueger further teaches wherein the directional drilling assembly includes a single extensible, mandrel-driven dynamic pad (As best understood, Fig 4A, Abstract the BHA has ribs “each rib being independently radially extendable”, as broadly understood, the rib/pad can be construed as mandrel driven as the mandrel/tool body is used to drive the rib into the borehole. There is at least one such rib/pad which is broadly understood as reading on “a single […] pad” as the examiner notes the use of the open-ended transitional phrase “includes”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krueger (US 20040216921 A1), in view of Zalluhoglu (WO 2018144169 A1).

Regarding claim 6, Krueger is silent on the occurrence of a failure of the restoration force to fully overcome the deviation bias during drilling; employing a slide correction to return the directional drilling assembly to the chosen path following a failure of the restoration force to fully overcome the deviation bias.
Zalluhoglu teaches the occurrence of a failure of the restoration force to fully overcome the deviation bias during drilling (Fig 5, Para 0063, there are trajectory errors which may exist. As a modification to Krueger where the trajectory is a function of the rib actuation, this trajectory error is a result of the failure of the restoration force);
employing a slide correction to return the directional drilling assembly to the chosen path following a failure of the restoration force to fully overcome the deviation bias (Fig 5, Para 0058, 0063, and a “sliding mode controller ”applies“ course correction to adjust the trajectory of the drilling tool. The examiner notes that “a slide correction” has been broadly construed as constituting any type of correction implemented by a sliding mode controller. The examiner notes that no there is no requirement as to a specific action which a “slide correction” must constitute).	


Regarding claim 7, Krueger is not explicit on the failure to fully overcome the deviation bias occurs prior to the altering of the operating parameter. 
	Zalluhoglu teaches the occurrence of a failure of the restoration force to fully overcome the deviation bias during drilling (Fig 5, Para 0063, there are trajectory errors which may exist, as a modification to Krueger where the trajectory is a function of the rib actuation, this trajectory error is a result of the failure of the restoration force);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Krueger by implementing the slide mode controller operable to detect a failure to overcome the deviation bias as disclosed by Zalluhoglu because “the sliding mode controller can detect an error between target trajectory and an actual trajectory, evaluate the differences in trajectory, create an updated path configured to converge the actual trajectory with the predetermined wellbore path, and provide feedback to the directional 
	Krueger as modified by Zalluhoglu teaches measuring a location of the directional drilling assembly in the rotary-drilled well to verify a failure to fully overcome the deviation bias, wherein the failure to fully overcome the deviation bias occurs prior to the altering of the operating parameter (Para 0043 of Krueger, “controller 230 continues to monitor the drilling direction from the inclination and navigation sensors in the drilling assembly 100 and in response thereto adjusts or manipulates the forces on the ribs”, the alteration of the operating parameter/rotation of the mandrel occurs throughout the drilling process. The examiner notes that this particular method step does not require that the measure step occur directly as a result of or immediately following the altering step. In other words, because the methods of Krueger as modified as being continuously implemented throughout the course of drilling, the measuring of Krueger can be drawn to any measuring step which occurs prior to the altering step); 
after the altering of the operating parameter, drilling ahead a specified distance and then remeasuring the location of the directional drilling assembly in the rotary-drilled well to determine if the alteration of the operating parameter improved effectiveness of the restoration force (Para 0043, the controller is continually monitoring the drilling process and in response to the measurement adjusts the ribs, where the needs to adjust or manipulate the rib would be a determination on the effectiveness of the “restoration force” provided by said adjustment of the location of the pad).  

 (Para 0043, the controller monitors the sensor(s) to adjust or manipulate the ribs, this adjustment results in an improved response to the deviation bias to get the drilling assembly back on track; Para 0044, “To drill an inclined section, such as section 18, the drilling may be accomplished in two different ways. In one method, the drill string is not rotated. The drilling is accomplished by manipulating the force on the ribs.”); 
performing a slide correction to return to the chosen path (Para 0044, “To drill an inclined section, such as section 18, the drilling may be accomplished in two different ways. In one method, the drill string is not rotated. The drilling is accomplished by manipulating the force on the ribs.”); and 
upon returning to the chosen path, drilling ahead in the rotary mode (Para 0045, the drill string may be rotated as well to drill a portion, drilling in the method described above and in Para 0044. The use of the methods of drilling in Para 0045 may occur at any point following being on the chosen path and does not need to be a direct result of returning to the chosen path. In other words, the claim currently permits the incidental drilling in the rotary mode while returning to the chosen path).  

Claims 21-26 and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krueger (US 20040216921 A1), in view of Spatz (US 20170234071 A1).


	Spatz teaches a lower mandrel section including at least one camming surface (Fig 4B, there is a cam surface 220), wherein configuring the bent housing to include the dynamic pad (Fig 4B, there is a dynamic pad 218) comprises mounting the dynamic pad on a bend side of the bent housing proximal the lower mandrel section and distal a bend of the bent housing (Fig 4B, as seen, the pad is on the bend side on the distal end of the bend 408).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Krueger by using the pad and actuation means as disclosed by Spatz because Krueger states that, “Any suitable mechanism for operating the ribs may be utilized for the purpose of this invention” (Para 0032) and Spatz teaches another means for actuating a pad which is known in the art.  

Regarding claim 22, Krueger further teaches wherein the directional drilling assembly comprises a drill bit (Fig 2, drill bit 150).
Krueger is silent on wherein engaging the wall of the rotary-drilled well and supplying the restoration force comprises extending out the dynamic pad to an extent equal to or greater than a diameter of the drill bit.  
(Fig 4B, the pad 218 is shown as extending beyond or equal to the gauge diameter of the drill bit).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Krueger by using the pad and actuation means as disclosed by Spatz because Krueger states that, “Any suitable mechanism for operating the ribs may be utilized for the purpose of this invention” (Para 0032) and Spatz teaches another means for actuating a pad which is known in the art.  

Regarding claim 23, Krueger is silent on wherein a recess is formed in a distal segment along a bend side of the bent housing, and wherein configuring the bent housing to include the dynamic pad comprises positioning the dynamic pad within the recess.  
	Spatz teaches wherein a recess is formed in a distal segment along a bend side of the bent housing (Fig 4B, on the far end of the bend side which is defined by end 408, there is a recess in which pad 218 resides), and wherein configuring the bent housing to include the dynamic pad comprises positioning the dynamic pad within the recess (Fig 4B, the pad 218 resides in the recess as defined).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Krueger by using the pad and actuation means as disclosed by Spatz because Krueger states that, “Any suitable mechanism for operating the ribs may be utilized for the purpose of 

Regarding claim 24, Krueger is silent on wherein the mandrel drives the dynamic pad from a retracted position on the bent housing to an extended position wherein the dynamic pad has the extended length capable of engaging the wall of the rotary-drilled well.  
	Spatz teaches wherein the mandrel drives the dynamic pad from a retracted position on the bent housing to an extended position wherein the dynamic pad has the extended length capable of engaging the wall of the rotary-drilled well (Fig 13, the pad is retractable from the extended position shown in Position 2, and a retracted position shown in position 1).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Krueger by using the pad and actuation means as disclosed by Spatz because Krueger states that, “Any suitable mechanism for operating the ribs may be utilized for the purpose of this invention” (Para 0032) and Spatz teaches another means for actuating a pad which is known in the art.  

Regarding claim 25, Krueger as modified by Spatz further teaches moving the dynamic pad from the retracted position to the extended position and then back to the retracted position at least once per revolution of the mandrel (Para 0087, the rotation of the mandrel 1302 results in the extension and retraction of the pad 1314).  
(Para 0087), Spatz is not explicit on wherein the dynamic pad is moved from the retracted position to the extended position and then back to the retracted position at least four times per revolution of the mandrel.  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Spatz by having at least 4 maximum and minimum thicknesses and consequently have the dynamic pad moved from the retracted position to the extended position and then back to the retracted position at least four times per revolution of the mandrel since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215. Further, having at least 4 maximum and minimum thicknesses would allow for additional biasing forces to be applied against the wellbore wall to steer the device. 

Regarding claim 31, Krueger teaches a method comprising: 
drilling in a slide mode or a rotary mode with the directional drilling assembly until a chosen path of the directional drilling assembly is achieved (Para 0018, the device is a device for drilling wellbore with “rotary power” being supplied to the bit necessarily in drilling in the desired pathway a rotary drilling is performed until a chosen path is achieved and potentially beyond said path being achieved. The claim does not require any cessation of drilling); 
drilling ahead in the rotary mode with the directional drilling assembly (Para 0018, the device is a device for drilling wellbore with “rotary power” being supplied to the bit necessarily in drilling in the desired pathway a rotary drilling is performed); 
while drilling ahead in the rotary mode, engaging the dynamic pad with the wall of the rotary-drilled well (Para 0018, drilling occurs with rotary power supplied to the bit; Para 0032 “ribs 132 that are independently controlled to exert desired force on the wellbore inside and thus the drill bit 150 during drilling of the borehole”)  and supplying a restoration force to the directional drilling assembly when the directional drilling assembly is biased by a deviation bias (Para 0032, while drilling the ribs/pads “exert desired force on the wellbore”; Para 0043 the ribs are adjusted to force the “the drill bit to drill along the curved section 16”, this adjustment which is required to change the direction of the bit overcomes the bias of the bit within the wellbore from the tubular rigidity and other forces which biases the drilling assembly away from its intended path); and
and altering an operating parameter (Para 0045, a parameter such as drill string rotation may be altered) to alter a cycle or a location of the engagement of the dynamic pad with the wall of the rotary-drilled well (Para 0045, the mandrel string rotation may be altered; Para 0038, the rpm increases the rate of penetration of the drilling assembly and thus the depth of the tools in the well and consequently a location of engagement of the components of the drilling system e.g. the dynamic pad), wherein the operating parameter is a rotary speed of the mandrel or a flow rate of the directional drilling assembly (Para 0045, in ceasing rotation, the rotary speed of the tool mandrel would be at least decreased), and wherein the location of engagement between the dynamic pad and the wall of the rotary-drilled well is based on the rotary speed, the flow rate, or combinations thereof (Para 0038, the rpm increases the rate of penetration of the drilling assembly and thus the depth of the tools in the well and consequently a location of engagement of the components of the drilling system e.g. the dynamic pad. The examiner notes that the claim does not preclude this location from being along the longitudinal axis of the bore and a result of changing in depth of the tool resulting from drilling the well. While applicant may intend the recited “the location” to refer to a circumferential location along the same longitudinal position, if this is the case, it remains unrecited. The claims are examined under the broadest reasonable interpretation).    
Kruger is silent on mounting a mandrel-activated dynamic pad on a bend side of a bent housing of a directional drilling assembly, the dynamic pad mounted proximal a lower mandrel section and distal a bend of the bent housing; coupling a drill bit with the lower mandrel section, wherein the lower mandrel section includes a camming surface; wherein engaging the dynamic pad with the wall of the rotary-drilled well comprises extending out the dynamic pad to an extent that is equal to or greater than a diameter of the drill bit. 
Spatz teaches mounting a mandrel-activated dynamic pad on a bend side of a bent housing of a directional drilling assembly (Fig 4B, on the far end of the bend side which is defined by bend 408, pad 218 resides on the bend side), the dynamic pad mounted proximal a lower mandrel section and distal a bend of the bent housing (Fig 4B, the pad 218 is on the downhole/lower mandrel section distal the bend 408 of the housing); 
coupling a drill bit with the lower mandrel section, wherein the lower mandrel section includes a camming surface (Fig 4B, lower mandrel section has a bit 412 as shown, the lower mandrel section also includes a camming surface 220)
wherein engaging the dynamic pad with the wall of the rotary-drilled well comprises extending out the dynamic pad to an extent that is equal to or greater than a diameter of the drill bit (Fig 4B, as seen, pad 218 is extended to a radial distance greater than the outer diameter of the drill bit).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Krueger by using the pad and actuation means as disclosed by Spatz because Krueger states that, “Any suitable mechanism for operating the ribs may be utilized for the purpose of this invention” (Para 0032) and Spatz teaches another means for actuating a pad which is known in the art.  

Regarding claim 32, Krueger teaches a method comprising: 
providing a directional drilling assembly (Fig 2, the assembly of Fig 2 is provided and used to drill a well such as the well of Fig 1B)
drilling a hole in a slide mode or a rotary mode with the directional drilling assembly until a chosen path of the directional drilling assembly is achieved (Para 0018, the device is a device for drilling wellbore with “rotary power” being supplied to the bit necessarily in drilling in the desired pathway a rotary drilling is performed until a chosen path is achieved and potentially beyond said path being achieved. The claim does not require any cessation of drilling); 
drilling ahead in the rotary mode with the directional drilling assembly  (Para 0018, the device is a device for drilling wellbore with “rotary power” being supplied to the bit necessarily in drilling in the desired pathway a rotary drilling is performed); and 
while drilling ahead in the rotary mode, extending and retracting the pad, wherein in the extended position the pad contacts a wall of the hole  (Para 0018, drilling occurs with rotary power supplied to the bit; Para 0032 “ribs 132 that are independently controlled to exert desired force on the wellbore inside and thus the drill bit 150 during drilling of the borehole”) to produce a restorative force responsive to the directional drilling assembly being subjected to a deviation force that alters a drilling path of the drill bit (Para 0032, while drilling the ribs/pads “exert desired force on the wellbore”; Para 0043 the ribs are adjusted to force the “the drill bit to drill along the curved section 16”, this adjustment which is required to change the direction of the bit overcomes the bias of the bit within the wellbore from the tubular rigidity and other forces which biases the drilling assembly away from its intended path); and
altering an operating parameter (Para 0045, a parameter such as drill string rotation may be altered) to alter a cycle or a location of the engagement of the dynamic pad with the wall of the rotary-drilled well (Para 0045, the mandrel string rotation may be altered; Para 0038, the rpm increases the rate of penetration of the drilling assembly and thus the depth of the tools in the well and consequently a location of engagement of the components of the drilling system e.g. the dynamic pad), wherein the operating parameter is a rotary speed of the mandrel or a flow rate of the directional drilling assembly (Para 0045, in ceasing rotation, the rotary speed of the tool mandrel would be at least decreased), and wherein the location of engagement between the dynamic pad and the wall of the rotary-drilled well is based on the rotary speed, the flow rate, or combinations thereof (Para 0038, the rpm increases the rate of penetration of the drilling assembly and thus the depth of the tools in the well and consequently a location of engagement of the components of the drilling system e.g. the dynamic pad. The examiner notes that the claim does not preclude this location from being along the longitudinal axis of the bore and a result of changing in depth of the tool resulting from drilling the well. While applicant may intend the recited “the location” to refer to a circumferential location along the same longitudinal position, if this is the case, it remains unrecited. The claims are examined under the broadest reasonable interpretation).   
Kruger is silent on a housing that encircles at least a portion of a drive shaft, the housing including a proximal segment and a distal segment separated from the proximal segment by a bend, wherein a recess is formed in the distal segment along a bend side of the housing; positioning a pad within the recess; connecting a drill bit to a distal end of the drive shaft, the drill bit having a cutting structure for forming a hole. 
(Fig 4B, housing portion 410 surrounds the drive shaft as shown which is the central shaft connected to the drill bit, shown in additional detail in Fig 3A), the housing including a proximal segment and a distal segment separated from the proximal segment by a bend (Fig 4B, the housing has an proximal segment at the uphole end shown and a distal segment towards the bit, separated by bend 408), wherein a recess is formed in the distal segment along a bend side of the housing (Fig 4B, on the far end of the bend side which is defined by bend 408, there is a recess in which pad 218 resides); 
positioning a pad within the recess (Fig 4B, the pad 218 resides in the recess as defined); 
connecting a drill bit to a distal end of the drive shaft, the drill bit having a cutting structure for forming a hole (Fig 4B, the bit 412 is on the distal end of the drive shaft and has cutters as shown).   
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Krueger by using the pad and actuation means as disclosed by Spatz because Krueger states that, “Any suitable mechanism for operating the ribs may be utilized for the purpose of this invention” (Para 0032) and Spatz teaches another means for actuating a pad which is known in the art.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745.  The examiner can normally be reached on typically 7:30am-5pm EST, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM MOORAD can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/T.N.Y./Examiner, Art Unit 3676                                                                                                                                                                                                        
/ROBERT E FULLER/Primary Examiner, Art Unit 3676